Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are presented for examination.
Claim Objections
The examiner sees a discrepancy between the PG Pub and the latest set of claims filed on 12/04/2019. For example for claim 11 the PGPub recites “11. The system according to claim 9” and the latest set of claims recites “11. System according to any one of claims 9-10”. Appropriate clarification and or correction is requested. The examiner will use the PGPub in addressing the claims. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “initializing a remote computing environment local client on the local computer” is not clear. It is not clear if an and should be there or not. That initializing a remote computing environment and a local client on the local computer.
Claim 1, also recites “establishing a connection between the remote computing environment local client “ This also follows what was said above if the client is local the term “remote computing environment local clients” is not clear. The examiner is not clear where the client resides. The term “remote environment local client” is confusing. 
Fig 1 Block 107 seems to indicate the client is on the personal computer (local environment).
In claim 1, the limitation that recites “terminating the connection between the local disk controller and the remote disk controller, and terminating the data connection between the local computer and the remote computer or computers” is not clear. If the disk controllers are supposed to control the flow of data from remote to local computer and vice versa, then the term “terminating the data connection” which is cited later would be covered under the disconnection of disk controllers. 
The examiner will treat this under the broadest reasonable standard to be disconnection between remote and local environments.
In claim 1, the limitation “migrating the remote virtual machine to the local virtual machine” is not clear. One cannot migrate one virtual machine to another but can migrate a virtual machine from one host to another. 
Claim 12 recites “a computing environment selector for the user to choose the active and viewing computing environment”. It is not clear what this “the active” refers to.

The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,7, 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) .

 As per claim 1, Wesley teaches A method for gradually switching a user's computing environment between a local computer and one or more remote computers connected by a communication network, comprising the steps of: 
establishing a data connection between the local computer and the remote computer or computers; (Wesley [0123] In step 720, a background connection may be caused to be established between the mobile device and a second device (such as a virtual machine or hypervisor) that is configured to provide the remote desktop.  For example, where the remote desktop is a remote WINDOWS desktop and the native desktop is an iOS or ANDROID desktop presented on the mobile device, the mobile device (and/or the receiver software being executed thereon) may establish a 
 initializing a remote computing environment local client on the local computer;(Wesley [0078] Authentication services 558 may include user authentication services and [0083] The client agent 604 handles primary user authentication to the enterprise, normally to the access gateway (AG) with SSO to other gateway server components.)
 establishing a connection between the remote computing environment local client and a remote computing environment remote server on the remote computer or computers, wherein the remote computing environment remote server gives access to a remote virtual machine housed in a remote hypervisor on the remote computer or computers; (Wesley [0065] The management server 410 also may include a set of APIs and/or one or more customer console applications with user interfaces configured to receive cloud computing requests from end users via client computers 411-414, for example, requests to create, modify, or destroy virtual machines within the cloud.  Client computers 411-414 may connect to management server 410 via the Internet or other communication network, and may request access to one or more of the computing resources managed by management server 410.  In response to client requests, the management server 410 may include a resource manager configured to select and provision physical resources in the hardware layer of the cloud system based on the client requests.  For example, the management server 410 and additional components of the cloud system may be configured to provision, create, and manage virtual machines and their operating environments (e.g., hypervisors, storage resources, 
running a local virtual machine housed in a local hypervisor on the local computer; (Wesley [0045] In one embodiment, the client machine 240 may be a virtual machine. The virtual machine may be any virtual machine, while in some embodiments the virtual machine may be any virtual machine managed by a Type 1 or Type 2 hypervisor, for example, a hypervisor developed by Citrix Systems, IBM, VMware, or any other hypervisor. In some aspects, the virtual machine may be managed by a hypervisor, while in aspects the virtual machine may be managed by a hypervisor executing on a server 206 or a hypervisor executing on a client 240).
connecting the remote computing environment local client to a remote computing environment local server that gives access to the local virtual machine; (Wesley [0006] For example, some embodiments discussed in greater detail below provide techniques for synchronizing information created, edited, and/or otherwise used by a user on one desktop (e.g., a source desktop, which may typically be provided on and/or accessed via a work computer, for instance) with another, different desktop (e.g., a target desktop, which may, for  instance, be provided on and/or accessed via the user's mobile device).  The information may be synchronized using a cloud-based data storage platform, and the synchronized information may be mined and/or otherwise obtained from the source desktop in a number of different ways (e.g., by identifying, extracting, analyzing, and/or selectively storing various files, settings, and/or other data that is used with an operating system and/or one or more applications on the source desktop; by identifying, extracting, and/or storing various user profile 
when remote disk controller and local disk controller are synchronized, configuring said local virtual machine to access local disk controller and maintain local disk controller data synchronization for the remote disk controller; (Wesley [0009] Subsequently, the desktop management service may synchronize the stored data with a cloud-based data storage platform. Thereafter, the desktop management service may cause a native desktop to be presented on a client device and [0118] In some instances, as changes are made to synchronized data on one device or desktop, the cloud-storage platform and/or the desktop management service may push changes to other devices ( e.g., as) connections are available and/or can be established) so that all synchronized devices can present an up-to-date version of the synchronized data in a native desktop in accordance with various aspects of the disclosure. And [0141] [0141] In some arrangements, synchronization agent 1325 may upload information stored by data mining agent 1320 to a cloud-based storage platform, such as cloud-based storage platform 1340. This uploading may, for example, enable other devices and/or other systems to obtain the information stored by data mining agent 1320 for use in presenting a native desktop, in accordance with various aspects of the disclosure. In addition, synchronization agent 1325 may receive information and/or otherwise 
terminating the connection between the local disk controller and the remote disk controller, and terminating the data connection between the local computer and the remote computer or computers. (Wesley [0163] As in the examples discussed above, client device 1345 may store and/or otherwise maintain the cached file data (e.g., in cache 1355) even after receiver application 1360 is closed and/or after a connection between client device 1345 and virtualization server 1305 is disconnected).

Wesley does not teach configuring a remote disk controller on the remote computer or computers for access by said remote virtual machine and enabling a local disk controller on the local computer; establishing a connection between the local disk controller and the remote disk controller;  initiating data synchronization from the remote disk controller to the local disk controller
However, Kaushik teaches configuring a remote disk controller on the remote computer or computers for access by said remote virtual machine; (Kaushik Fig 4A Block 412)
 enabling a local disk controller on the local computer; (Kaushik Fig 4A Block 406)
establishing a connection between the local disk controller and the remote disk controller; (Kaushik [0065] The local storage controller 406 may be capable of communicating with a remote storage controller 412 (e.g., hosted within a second storage cluster located within a second building, city, or location) over a network 410).
 initiating data synchronization from the remote disk controller to the local disk controller; (Kaushik [0057] A configuration cache may be evaluated to determine whether a target object of the file operation is set for synchronous replication ( e.g., the interceptor may query the configuration cache to determine whether a file, being written to by the file operation, is set for synchronous replication because synchronous replication may be set at a file level granularity or any other level of granularity).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kaushik with the system of Wesley to configure remote disk controllers. One having ordinary skill in the art would have been motivated to use Kaushik into the system of Wesley for the purpose of implementing a second storage controller that may provide clients with access to data within a second storage device (Kaushik paragraph 01)

Wesley and Kaushik do not teach configuring said local virtual machine to access the remote disk controller and migrating the remote virtual machine to the local virtual machine.
configuring said local virtual machine to access the remote disk controller; (Natanzon [col 12, lines 43-50] In most embodiments, the virtual service layer enables cache coherency.   Thus, in certain embodiments of the current techniques, the storage volumes, in a virtualized server environment, which comprise the encapsulation of a virtual machine may be coherently co-located in two sites, enabling simultaneous, local access by the virtual machine regardless of whether the virtual machine is located on the local or remote site).
migrating the remote virtual machine to the local virtual machine; (Natanzon [col 12, lines 59-67] In certain embodiments of the current disclosure, movement of the virtual machines between the two sites is facilitated.  In some embodiments, LUN level access is active/active, any single virtual machine may execute on only one node of the cluster.  In further embodiments, enabling of migration of virtual machine instances may enable the migration of the I/O load (specifically read workloads) to storage devices located in the site where the active node resides for any given virtual machine).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Natanzon with the system of Wesley and Kaushik to migrate virtual machines. One having ordinary skill in the art would have been motivated to use Natanzon into the system of Wesley and Kaushik for the purpose of enabling a virtual service layer to consume a storage medium of a first and second site (col 2, lines 28-32). 

 the transition between said steps is at the user's initiative, the system's initiative or the user's initiative under system permission. (Wesley [0129] FIGS. 8-12 depict example user interfaces that may be displayed on a mobile device in providing a native desktop using cloud-synchronized data according to one or more illustrative aspects described herein).

As per claim 7, the examiner sees the reverse of what is disclosed in claim 1, whereby the place of local and remote are reversed. The concepts are identical. The examiner believes the arts cited for claim 1, disclose and cover claim 7. The whole concept of what is remote and local depends on one’s points of view. This is also clearly mentioned in Wesley ([0007] the source desktop (which may be considered a remote desktop relative to the native desktop provided on the mobile device) and/or to other networks).

As per claim 8, Wesley teaches A non-transient data storage medium comprising programming instructions for implementing a system for gradually switching a user's computing environment comprising a local computer and one or more remote computers, wherein the programming instructions include executable instructions for executing the method according to claim 1. (Wesley [0111] the method illustrated in FIG. 7 and/or one or more steps thereof may be embodied in computer-executable instructions that are stored in a computer-readable medium, such as a non-transitory computer-readable memory).



As per claim 14, Kaushik teaches the local disk controller abstracts one or more storage devices from the local computer. (Kaushik [0051] It will be appreciated that since a virtual volume is not "tied" to any one particular storage device, a virtual volume can be said to include a layer of abstraction or virtualization, which allows it to be resized and/or flexible in some regards and [0052] Further, a virtual volume can include one or more logical unit numbers (LUNs) 238, directories 236, Qtrees 235, and files 240.).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) and Serenyi (US 8,391,494 B1) .

 Wesley, Kaushik and Natanzon do not teach configuring a boot controller of the local computer to restart the local computer in a local computing environment without using the local hypervisor.
However, Serenyi teaches configuring a boot controller of the local computer to restart the local computer in a local computing environment without using the local hypervisor. (Serenyi [col 4, lines 47-51] For example, agent 204 in FIG. 2 (which may, as detailed above, comprise virtual-machine module 106 in FIG. 1) may, by leveraging hardware-based security extensions 206 on client device 202, dynamically instantiate a secure virtual machine on client device 202 without having to reboot into a hypervisor via a trusted boot process that leverages hardware-based security extensions 206 on client device 202).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Serenyi with the system of Wesley, Kaushik and Natanzon to restart a computer. One having ordinary skill in the art would have been motivated to use Serenyi into the system of Wesley, Kaushik and Natanzon for the purpose of dynamically instantiating the secure virtual machine on the client device. (Serenyi col 2, lines 4-5)

As per claim 10, Wesley, Kaushik and Natanzon do not teach a boot controller of the local computer for restarting the local computer in a local computing environment without recourse to the local hypervisor or restarting the local computer in a virtual computing environment.
a boot controller of the local computer for restarting the local computer in a local computing environment without recourse to the local hypervisor or restarting the local computer in a virtual computing environment. (Serenyi [col 4, lines 47-51] For example, agent 204 in FIG. 2 (which may, as detailed above, comprise virtual-machine module 106 in FIG. 1) may, by leveraging hardware-based security extensions 206 on client device 202, dynamically instantiate a secure virtual machine on client device 202 without having to reboot into a hypervisor via a trusted boot process that leverages hardware-based security extensions 206 on client device 202).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Serenyi with the system of Wesley, Kaushik and Natanzon to restart a computer. One having ordinary skill in the art would have been motivated to use Serenyi into the system of Wesley, Kaushik and Natanzon for the purpose of dynamically instantiating the secure virtual machine on the client device. (Serenyi col 2, lines 4-5)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) and Nguyen (US 2015/0052105 A1) .

            As per claim 4, Wesley, Kaushik and Natanzon do not teach the data synchronization from the remote disk controller to the local disk controller is performed as a background process.
            However, Nguyen teaches the data synchronization from the remote disk controller to the local disk controller is performed as a background process. (Nguyen [0067] The background process may also initiate synchronization between the local folder and the cloud-based storage.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Nguyen with the system of Wesley, Kaushik and Natanzon to use a background process for data synchronization. One having ordinary skill in the art would have been motivated to use Nguyen into the system of Wesley, Kaushik and Natanzon for the purpose of reconciling changed files with copies of files held on the client device (Nguyen paragraph 13). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) and Elyashev (US 2010/0332657 A1) .

As per claim 5, Wesley, Kaushik and Natanzon do not teach the migration between the remote virtual machine and the local virtual machine is performed as a background process.
the migration between the remote virtual machine and the local virtual machine is performed as a background process. (Elyashev [claim 16] the host controller includes a load balancer that runs a background process to migrate the virtual machines).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Elyashev with the system of Wesley, Kaushik and Natanzon to use a background process. One having ordinary skill in the art would have been motivated to use Elyashev into the system of Wesley, Kaushik and Natanzon for the purpose of selecting a target host from the host cluster as a destination for migrating the selected virtual machine. (Elyashev paragraph 10)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) and Chen (US 2010/0332657 A1) .

As per claim 6, Wesley, Kaushik and Natanzon do not teach the transition of the remote computing environment local client from the remote computing environment remote server, which gives access to the remote virtual machine, to the remote computing environment local server, which gives access to the local virtual machine, is performed as a foreground process.
However, Chen teaches the transition of the remote computing environment local client from the remote computing environment remote server, which gives access to the remote virtual machine, to the remote computing environment local server, which gives access to the local virtual machine, is performed as a foreground process. (Chen [0003] FIG. 1 schematically shows a storage system 100 implementing semi-synchronous remote replication.  In the storage system 100, a local device 110 as a primary site supports input/output (I/O) operations as performed by an application of a client device for the local device; a remote device 120 as a remote site establishes a remote replication storage relationship with the primary site.  Under a system scheme of a semi-synchronous remote replication, the I/O operations of the application are simultaneously transmitted to the local device 110 as the primary storage (step 1 I/O operations) and sent from the local device 110 as the primary storage to the remote device 120 as the secondary storage (step 2' foreground replication process).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen with the system of Wesley, Kaushik and Natanzon to use a foreground process. One having ordinary skill in the art would have been motivated to use Chen into the system of Wesley, Kaushik and Natanzon for the purpose of implementing a semi-synchronous remote replication in a storage system (Chen paragraph 01)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) and Garcia (US 2016/0028796 A1) .

As per claim 11, Wesley, Kaushik and Natanzon do not teach a local agent and interface for the user to control and display the gradual switching of computing environment between the local computer and the remote computer or computers.
However, Garcia teaches a local agent and interface for the user to control and display the gradual switching of computing environment between the local computer and the remote computer or computers. (Garcia [0027] The content view also enables the user to synchronize an object on a remote device to the local device.  For example, a feature, affordance, or tool in the user interface that enables a user to synchronize an object on a remote device to the local device is provided (Step 180).  In one embodiment, this takes the form of an on/off toggle switch where the user can control synchronization between a remote device and a local device.  In another embodiment, the user can control the synchronization settings for any object for any device.  If the user elects to synchronize the remote object to the local device, a copy of the remotely located object is downloaded to the local device and the information panel is modified for the object to indicate that the object is now synchronized to the local device (Step 185)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Garcia with the system of Wesley, Kaushik and Natanzon to provide an interface for the user. One having ordinary skill in the art would have been motivated to use Garcia into the system of Wesley, Kaushik and Natanzon for the purpose of enabling a user to synchronize, manage, and share  

As per claim 12, Garcia teaches the local agent and interface comprise a computing environment interface, an operating mode control for triggering user-controlled state changes, and a computing environment selector for the user to choose the active and viewing computing environment. (Garcia [0027] The content view also enables the user to synchronize an object on a remote device to the local device.  For example, a feature, affordance, or tool in the user interface that enables a user to synchronize an object on a remote device to the local device is provided (Step 180).  In one embodiment, this takes the form of an on/off toggle switch where the user can control synchronization between a remote device and a local device.  In another embodiment, the user can control the synchronization settings for any object for any device [state changes].  If the user elects to synchronize the remote object to the local device, a copy of the remotely located object is downloaded to the local device and the information panel is modified for the object to indicate that the object is now synchronized to the local device (Step 185)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) and Garcia (US 2016/0028796 A1) and Gadalin (US 2019/0208005 A1) .

 Wesley, Kaushik and Natanzon and Garcia do not teach the local agent and interface comprise an operating availability indicator for informing on the state of data synchronization between the local disk controller and the remote disk controller, and for informing on the state of migration between the remote virtual machine and the local virtual machine.
However, Gadalin teaches the local agent and interface comprise an operating availability indicator for informing on the state of data synchronization between the local disk controller and the remote disk controller, and for informing on the state of migration between the remote virtual machine and the local virtual machine. (Gadalin [0025] In some embodiments, a migration system, service, or module may be implemented by one or more devices on the network to manage the domain migration and data synchronization methods as described herein.  This migration system, service, or module may be referred to as a migration orchestrator.  In some embodiments, the migration orchestrator may perform or direct the migration by determining that a VM on a source host device is to be migrated to a target host device, instantiating or directing the instantiation of an instance of the VM on the target host device, switching or directing the switching of the domain corresponding to the VM from the source host device to the target host device, initiating and monitoring the data synchronization process that performs synchronization of data for the VM stored in the local persistent storage of the source host device to the local persistent storage of the target host device, and, upon determining that the synchronization of the data is complete, releasing the VM and its allocated portion of the local persistent storage (referred to as a "slot") on the source host device.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gadalin with the system of Wesley, Kaushik and Natanzon and Garcia to inform on the state of data synchronization and virtual machine migration. One having ordinary skill in the art would have been motivated to use Gadalin into the system of Wesley, Kaushik and Natanzon and Garcia for the purpose of transferring domains between host devices in a variety of network environments (Gadalin paragraph 16)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wesley(US 2014/0304326 A1) in view of Kaushik (US 2017/0147601 A1) in further view of Natanzon (US 10,083,093 B1) and Anderson (US 10,228,959 B1)

As per claim 15, Wesley, Kaushik and Natanzon do not teach a local network tunnel client on the local computer and a remote network tunnel server on the remote computer or computers to redirect data traffic from the remote computer or computers to the local computer by migrating a network address from the remote virtual machine to the local virtual machine when said network tunnel is active between the local network tunnel client and the remote network tunnel server.
However, Anderson teaches a local network tunnel client on the local computer and a remote network tunnel server on the remote computer or computers to redirect data traffic from the remote computer or computers to the local computer by migrating a network address from the remote virtual machine to the local virtual machine when said network tunnel is active between the local network tunnel client and the remote network tunnel server. (Anderson [claim 5] The method of claim 1, further comprising: defining, using the first virtual network routing table, an IP tunnel for carrying IP traffic between the first virtual machine on the first virtual network and a second virtual machine on the first virtual network, including defining a first endpoint of the IP tunnel using the data specified in the entry of the first virtual network routing table for the first virtual machine and defining a second endpoint of the IP tunnel using the data specified in the entry of the first virtual network routing table for the second virtual machine. [claim 11] updating, in the single respective entry, the first host network address that is assigned to the first host machine from which the first virtual machine was migrated from to the second host network address that is assigned to the second host machine to which the first virtual machine is migrated to; and updating, in the single respective entry, the only single respective port of the first host machine, from which the first virtual machine was migrated from)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Anderson with the system of Wesley, Kaushik and Natanzon to migrate a network address. One having ordinary skill in the art would have been motivated to use Anderson into the system of Wesley, Kaushik and Natanzon for the purpose of migrating virtual machines and resuming operations of the migrated virtual machine using the virtual machine state information. (col 2, lines 14-15) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180041587 A1 – discloses A mechanism is described for provisioning remote desktops in a cloud based infrastructure while maintaining user personalization.  In cloud based systems, a user may not always reconnect to the same VM endpoint.  In one embodiment, the virtual hard disk assigned to a user is mounted to the endpoint assigned to the user.  The virtual hard disk includes the user's personal data and personalization information (e.g., settings, profiles, files, etc.).  When the user disconnects from the remote desktop, the virtual hard disk is demounted from the endpoint.  The virtual hard disk thus provides information regarding the user's state when the user is disconnected.

US 20170264525 A1 – discloses A system wherein a request can be processed both in a cloud service and autonomously or locally via a client, and a monitoring of the network quality, for example, the presence of delay, is carried out, and wherein, depending on the current accessibility of the cloud platform, optionally a local alternative calculation is carried out, which may be slower or, for example in the event of real-time requirements, is of a lower quality than the corresponding cloud service, and the result thereof is then temporarily used alternatively by the client is provided.  In this way, cloud services can be locally buffered, thereby cushioning connection interruptions between end device and cloud platform, whereby cloud services can be used in a transparent manner for the user and, even in the event of connection interruptions.

US 20100070870 A1 – discloses A virtual machine (VM) is accessed by receiving user log-in information, the log-in information identifying a user and a corresponding VM, the VM having a local copy and a remote copy.  A selected copy of the VM is identified based on at least one of a policy and a user selection, the selected copy being one of the local copy and the remote copy of the VM.  A desktop generated by the selected copy of the VM is presented to the user in a common application graphical user interface, the common application graphical user interface being used regardless as to whether the selected copy of the VM is the local copy or the remote copy.

US 20080244028 A1 – discloses a computer implemented method for maintaining synchronization between a master computer disk and a clone disk that includes cloning the clone disk from the master computer disk, the clone disk having a customization portion; and customizing the customization portion with information relevant to a clone computer that uses the clone disk.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196